I am unable to concur in the majority opinion in this case for these reasons:
(a) The 1933 act is in irreconcilable conflict with the prior acts of the legislature, and for this reason suspends the earlier acts or repeals the same during the time that the appropriation bill is in force, to the extent that the later act is in conflict with the prior ones. This was the distinct holding in State exrel. Jones v. Clausen, 78 Wn. 103, 138 P. 653, as shown by the excerpt quoted from that decision in the majority opinion in this case. The wisdom or policy of making a direct appropriation out of the industrial insurance fund by legislative enactment is a matter for the legislature and not for the court. It is, of course, axiomatic that an act of a prior legislature is not binding upon a subsequent one. I see no reason why the legislature *Page 554 
in 1933 did not have the power to make the appropriation in question.
(b) Conceding that the industrial insurance fund is a trust fund, the act of 1933 is, nevertheless, valid. So far as it appears in this case, the appropriation made by that act was in the settlement of a claim for injuries. There is no showing that the one for whose benefit the appropriation was made was not injured in the course of his employment while engaged in an extrahazardous occupation. The presumption is in favor of the validity of an act of the legislature and not against it. Indulging the presumption in favor of the legislation, it might well be that the legislature had before it facts which showed that the beneficiary of the appropriation came under the terms of the workmen's compensation act.
For the reasons stated, I dissent.